DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status

This is the first non-final action on the merits. Claims 1-21 as originally filed on March 10, 2020 are currently pending and considered below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-7 recite a system for predicting the recurrence of an aneurysm with endovascular coiling for a patient, which is within the statutory category of a machine. Claims 8-14 recite a method for predicting the recurrence of an aneurysm with endovascular coiling for a patient, which is within the statutory category of a process. Claims 15-20 recite a non-transitory computer readable medium, comprising instructions for predicting the recurrence of an aneurysm with endovascular coiling for a patient, which is within the statutory category of an article of manufacture.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they "recite" a judicial exception or in other words whether a judicial exception is "set forth" or "described" in the claims. An "abstract idea" judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. Representative independent claim 1 includes limitations that recite at least one abstract idea. 
Specifically, independent claim 1 recites: An aneurysm coil assessment system, comprising:
a processor;
a non-transitory, computer-readable storage medium, including computer instructions for:
obtaining patient data on a set of patients, each patient having had an aneurysm coil procedure for an aneurysm, wherein the patient data for a first patient includes a first image of a coil placed in the aneurysm coil procedure for the first patient from a first time and a second image of the coil of the first patient from a second time and a recurrence indicator indicating whether that first patient has a recurrence of their aneurysm subsequently to having the aneurysm coiling procedure;
generating values for a set of coil assessment metrics for each of the set of patients from the patient data for each patient, wherein the values for the set of coil assessment metrics for the first patient is based on the first image of the coil of the first patient from the first time and the second image of the coil of that first patient for the second time;
generating a rule set for generating a predictive recurrence indicator based on the values for the set of coil assessment metrics for each of the set of patients and the recurrence indicator associated with each of the set of patients;
receiving an indication from a user that the predictive recurrence indicator is to be generated for a second patient;
obtaining a first image of a coil placed in an aneurysm coiling procedure for the second patient from a first time and a second image of the coil of the second patient from a second time;
generating values for the set of coil assessment metrics for the second patient based on the first image of the coil of the
second patient from the first time and the second image of the coil of that second patient for the second time;
applying the rule set to the values for the set of coil assessment metrics for the second patient to generate the predictive recurrence indicator based on the values for the set of coil assessment metrics for the second patient, wherein the predictive recurrence indicator is predictive of recurrence of the coil in the second patient; and
presenting the predictive recurrence indicator to the user.
The examiner submits that, other than the steps performed by the generic computer components, the underlined limitations are directed to methods of organizing human activity. That is, other than the processor and non-transitory computer-readable storage medium, the claim recites steps of obtaining patient data, generating values for a set of coil assessment metrics, receiving an indication of the generation of the predictive recurrence indicator for a second patient, obtaining a first image of a coil, applying the ruleset to the values for the set of coil assessment metrics and presenting the predictive recurrence indicator to the user. These steps, under its broadest reasonable interpretation, are categorized as methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. predicting the recurrence of an aneurysm in a patient that has undergone endovascular coiling by generating and applying a ruleset of previously analyzed patient data). Therefore, the limitation falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a). Any limitation not identified above as part of methods of organizing human activity, are deemed “additional elements” and will be discussed further in detail below. Accordingly, claims 1, and 8 and 15 recite at least one abstract idea.
Similarly, dependent claims 2-7, 9-14 and 16-21 further narrow the abstract idea described in the independent claims. Claims 2, 9 and 16 describe the second image for the second patient. Claims 3, 10 and 17 describe the coil assessment metrics. Claims 4, 11 and 18 describe the first or second image. Claims 5, 12 and 19 describe the rule set. Claims 6, 13 and 20 describe the generating of values for the set of coil assessment metrics. Claims 7, 14 and 21 describe the aligning of the first and second image. These limitations only serve to further limit the abstract idea and hence, are directed toward fundamentally the same abstract ideas as independent claims 1, 8 and 15, even when considered individually and as an ordered combination.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application."
In the present case, claims 1-21 as a whole do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea. The additional elements or combination of additional elements, beyond the above-noted at least one abstract idea will be described as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea(s)”).
Specifically, independent claim 1 recites: An aneurysm coil assessment system, comprising:
a processor;
a non-transitory, computer-readable storage medium, including computer instructions for:
obtaining patient data on a set of patients, each patient having had an aneurysm coil procedure for an aneurysm, wherein the patient data for a first patient includes a first image of a coil placed in the aneurysm coil procedure for the first patient from a first time and a second image of the coil of the first patient from a second time and a recurrence indicator indicating whether that first patient has a recurrence of their aneurysm subsequently to having the aneurysm coiling procedure;
generating values for a set of coil assessment metrics for each of the set of patients from the patient data for each patient, wherein the values for the set of coil assessment metrics for the first patient is based on the first image of the coil of the first patient from the first time and the second image of the coil of that first patient for the second time;
generating a rule set for generating a predictive recurrence indicator based on the values for the set of coil assessment metrics for each of the set of patients and the recurrence indicator associated with each of the set of patients;
receiving an indication from a user that the predictive recurrence indicator is to be generated for a second patient;
obtaining a first image of a coil placed in an aneurysm coiling procedure for the second patient from a first time and a second image of the coil of the second patient from a second time;
generating values for the set of coil assessment metrics for the second patient based on the first image of the coil of the
second patient from the first time and the second image of the coil of that second patient for the second time;
applying the rule set to the values for the set of coil assessment metrics for the second patient to generate the predictive recurrence indicator based on the values for the set of coil assessment metrics for the second patient, wherein the predictive recurrence indicator is predictive of recurrence of the coil in the second patient; and
presenting the predictive recurrence indicator to the user.
The claim recites the additional elements of a processor and non-transitory computer-readable storage medium that implement the identified abstract idea. The processor and non-transitory computer-readable storage medium are not described by the applicant and are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Regarding the processor, the specification states in para. [0047]: The computer readable memory of the coil assessment system may include instructions for execution on the processor of
the coil assessment system 110, for a rules generator 136, a rules evaluator 128 and a user interface 132. Regarding the non-transitory computer-readable storage medium, the specification states in para. [0095]: A "computer-readable medium" may be any medium that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, system or device. The computer readable medium can be, by way of example, only but not by limitation, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, system, device, propagation medium, or computer memory. Such computer-readable medium shall generally be machine readable and include software programming or code that can be human readable (e.g., source code) or machine readable (e.g., object code). 
The dependent claims 2-7, 9-14 and 16-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 9, and 16 merely define the computing network. However, these functions do not integrate a practical application more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Accordingly, the claims as a whole do not integrate the abstract idea into a practical application as they do not impose any meaningful limits on practicing the abstract idea.
2019 PEG: Step 2B
Regarding Step 2B of the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
When viewed as a whole, claims 1-21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite processes that are routine and well-known in the art and simply implements the process on a computer(s) is not enough to qualify as "significantly more." 
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and non-transitory computer-readable storage medium to perform the noted steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”). 
The dependent claims 2-7, 9-14 and 16-21 merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above. Claims 2, 9, and 16 merely define the computing network. However, these functions are not deemed significantly more than the abstract idea because, as stated above, they represent mere instructions to apply the abstract idea on a computer (i.e., merely invoking the computer structure as a tool used to execute the limitations). 
Therefore, claims 1-21 are rejected under 35 USC §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lambin (US 2017/0236283 A1) in further view of Wang (US 2018/0263569 A1), Takahashi (US 2019/0201592 A1) and Katouzian (US 2019/0392547 A1).  
Regarding claim 1, Lambin teaches: An aneurysm coil assessment system, comprising:
a processor; a non-transitory, computer-readable storage medium, including computer instructions for: (a non-transitory computer-readable medium comprising computer-executable instructions that, when executed by a computer, performs the method, claim 15, [0030])
[…] wherein the patient data for a first patient includes a first image […] for the first patient from a first time and a second image […] of the first patient from a second time and a recurrence indicator […] (receiving a first image data of the neoplasm at a first moment in time and a second image data of the neoplasm at a second moment in time of a patient [0008]; including a multiplier value associated with each image feature of the patient’s neoplasm [0008], [0010]-[0011], [0016])
generating values for a set of […] assessment metrics for […] the patient, wherein the values for the set of […] assessment metrics for the first patient is based on the first image […] of the first patient from the first time and the second image […] of that first patient for the second time; (calculating an image feature difference value by calculating the difference of the first image feature parameter value from the first image data at a first moment in time and the second image feature parameter value from the second image data at a second moment in time [0008], claim 1)
[…] generating a predictive recurrence indicator based on the values for the set of […] assessment metrics […] and the recurrence indicator […] (deriving the predictive value using a prediction model, which utilizes each image feature difference value and the associated multiplier value to yield weighted image feature difference values; these weighted values are summed combined to yield the predictive value [0008], [0064], Fig. 6, claim 1; the predictive value provides indication of whether treatment is successful or unsuccessful [0056])
[…] the predictive recurrence indicator is to be generated for a […] patient (obtaining the predictor value associated with the neoplasm of a patient [0008]-[0009], [0011], claim 1)
obtaining a first image […] for the […] patient from a first time and a second image […] of the […] patient from a second time; (receiving a first image data of the neoplasm at a first moment in time and a second image data of the neoplasm at a second moment in time of a patient [0008])
generating values for the set of […] assessment metrics for the […] patient based on the first image of the coil of the […] patient from the first time and the second image of the coil of that […] patient for the second time; (calculating an image feature difference value by calculating the difference of the first image feature parameter value from the first image data at a first moment in time and the second image feature parameter value from the second image data at a second moment in time [0008], claim 1)
applying the rule set to the values for the set of […] assessment metrics for the […] patient to generate the predictive recurrence indicator based on the values for the set of […] assessment metrics for the […] patient, wherein the predictive recurrence indicator is predictive of […] illness development in the […] patient; and (deriving the predictive value using a prediction model, which utilizes each image feature difference value and the associated multiplier value to yield weighted image feature difference values; these weighted values are summed combined to yield the predictive value [0008], [0064], Fig. 6, claim 1; the predictive value provides indication of whether treatment is successful or unsuccessful [0056])
providing the predictive recurrence indicator to the user (the predictive value is utilized by the physician for detection of treatment effectiveness for a patient [0006], [0008]-[0009])
Lambin does not teach:
obtaining patient data on a set of patients, each patient having had […] a neurological disorder
generating values for assessment metrics for each of the set of patients from the patient data for each patient
generating a rule set […] for each of the set of patients
indicator associated with each of the set of patients
receiving an indication that the indicator is to be generated for a second patient; 
the second patient
the second patient
the second patient 
the second patient 
the second patient
[…] the second patient
However, Wang in the analogous art teaches:
obtaining patient data on a set of patients, each patient having had […] a neurological disorder (a plurality of sample sets associated with the neurological disorder are collected, and each sample set corresponds to a patient [0037])
generating values for assessment metrics for each of the set of patients from the patient data for each patient  (the characteristic parameters of the brain image regions are calculated for each of the sample sets of patients [0037])
generating a rule set […] for each of the set of patients (training the predictive model for each of the sample sets of patients [0037])
indicator associated with each of the set of patients (a severity score representing the severity of the neurological disorder for each of the sample sets of patients [0037]) 
receiving an indication that the indicator is to be generated for a second patient; (to verify effectiveness of the method, severity scores are calculated for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
[…] the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin to include obtaining patient data on a set of patients, generating assessment metrics and a rule set for each of the set of patients and generating an indicator for a second patient as taught by Wang. The generating of assessment metrics and rule set on patient data of a set of patients allows the creation of a sample set of patients that is used to train the model, which provides a model that is adapted for predicting (Lambin [0029], [0005]). The generation of an indicator on a second patient offers the advantage of verification of the effectiveness of the method for predicting (Lambin [0040]-[0041]).
Lambin and Wang do not teach:
patient having had an aneurysm coil procedure for an aneurysm
image of a coil placed in the aneurysm coil procedure
image of the coil
indicating whether that first patient has a recurrence of their aneurysm subsequently to having the aneurysm coiling procedure
coil metrics
coil metrics
image of the coil
image of the coil 
coil metrics
image of a coil placed in an aneurysm coiling procedure
an aneurysm coiling procedure for the patient
image of the coil of the patient
coil metrics
coil metrics 
coil metrics
recurrence of the coil of the patient
However, Takahashi in the analogous art teaches:
patient having had an aneurysm coil procedure for an aneurysm (treating a patient with an aneurysm with one or more embolization coils [0008], [0010], [0054], [0060])
image of a coil placed in the aneurysm coil procedure (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
image of the coil (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
indicating whether that first patient has a recurrence of their aneurysm subsequently to having the aneurysm coiling procedure (performing imaging to check for recurrence after treatment of an aneurysm with one or more embolization coils [0063], [0054])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
image of the coil (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
image of the coil (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
image of a coil placed in an aneurysm coiling procedure (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
an aneurysm coiling procedure for the patient (treating a patient with an aneurysm with one or more embolization coils [0008], [0010], [0054], [0060])
image of the coil of the patient (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
recurrence of the coil of the patient (performing imaging to check for recurrence after treatment of an aneurysm with one or more embolization coils [0063], [0054])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin and Wang to include a patient with an aneurysm coil procedure, image of a coil placed in the aneurysm, coil metrics and indication of recurrence of the aneurysm as taught by Takahashi. These are advantageous to include as treatment with coil embolization is not always a success and there is risk of recurrence.  This necessitates the need to follow up to assess the need for further treatment (Takahashi [0003]-[0005], [0054]).
Lambin, Wang and Takahashi do not teach:
receiving an indication from a user that the indicator is to be generated for a second patient; 
presenting the results to the user
However, Katouzian in the analogous art teaches:
receiving an indication from a user that the indicator is to be generated for a second patient; (request from a user to analyze medical images associated with a patient to identify any diseases [0048]-[0049], [0046]; the characteristics of the medical image are evaluated using a model to generate a probability value [0073], [0058])
presenting the results to the user (the decision support output of the analysis of the medical images associated with a patient to identify any diseases to the user on the GUI [0048]-[0049], [0043], [0101])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin, Wang and Takahashi to include receiving an indication from a user for generating an indicator for a second patient and presenting the results as taught by Katouzian. The indication from a user to generate an indicator for a second patient and presentation of the results provides a manner for the medical professional to request supporting information to assist with decision making for a specified patient (Katouzian [0048], [0094]).
*The Examiner notes the present claim language indicates that the instructions do not need to be executed. In particular, Claim 1 recites a non-transitory computer-readable storage medium including instructions for performing steps, however, there is no actual recitation of the instructions being executed by the processor.  
Regarding claim 2, Lambin, Wang, Takahashi and Katouzian teach the system of claim 1 as described above. 
Lambin further teaches:
wherein the second image for the […] patient is obtained from an imaging device over a computing network (the first and second image data may directly be received by the imaging system [0059]; the imaging system may be a MRI, PET, etc. system that provides images directly to the analysis system [0051])
Lambin does not teach:
the second patient
However, Wang in the analogous art teaches:
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
Regarding claim 3, Lambin, Wang, Takahashi and Katouzian teach the system of claim 1 as described above. 
Lambin does not teach:
wherein the coil assessment metrics include density of the coil, length of the coil, or width of the coil
However, Takahashi in the analogous art teaches:
wherein the coil assessment metrics include density of the coil, length of the coil, or width of the coil (volume and density of the coils used for embolization [0074], Table E3, [0066])
Claims 8 and 15 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
*The Examiner notes the present claim language of Claim 15 indicates that the instructions do not need to be executed. In particular, Claim 15 recites a non-transitory computer-readable storage medium without the recitation of a processor.  
Claims 9 and 16 recite substantially similar limitations as those already addressed in claim 2, and, as such are rejected for similar reasons as given above. 
Claims 10 and 17 recite substantially similar limitations as those already addressed in claim 3, and, as such are rejected for similar reasons as given above. 
Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lambin, Wang, Takahashi and Katouzian in further view of Baumrind (US Patent No. 6,621,491 B1).  
Regarding claim 4, Lambin, Wang, Takahashi and Katouzian teach the system of claim 1 as described above. 
Lambin further teaches:
wherein the first image or second image […] (the first and second image data may directly be received by the imaging system [0059]; the imaging system may be a MRI, PET, etc. system that provides images directly to the analysis system [0051])
Lambin, Wang, Takahashi and Katouzian do not teach:
the image is an anterior-posterior skull x-ray or a lateral skull x- ray
However, Baumrind in the analogous art teaches:
the image is an anterior-posterior skull x-ray or a lateral skull x- ray (image of a lateral skull x-ray, col. 8 lines 55-57, col.4 lines 56-62, col. 3 lines 14-16 )
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin, Wang, Takahashi and Katouzian to include an image of an anterior-posterior skull x-ray or a lateral skull x-ray as taught by Baumrind. This would provide the healthcare professional with knowledge of the spatial relationships of the cranium (Baumrind col. 1 lines 11-29).
Claims 11 and 18 recite substantially similar limitations as those already addressed in claim 4, and, as such are rejected for similar reasons as given above. 
Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lambin, Wang, Takahashi and Katouzian in further view of Langheier (US 2006/0173663 A1).  
Regarding claim 5, Lambin, Wang, Takahashi and Katouzian teach the system of claim 1 as described above. 
Lambin does not teach:
wherein the rule set is a […] model (deriving the predictive value using a prediction model, which utilizes each image feature difference value and the associated multiplier value to yield weighted image feature difference values; these weighted values are summed combined to yield the predictive value [0008], [0064], Fig. 6, claim 1)
Lambin, Wang, Takahashi and Katouzian do not teach:
the rule set is a logit model
However, Langheier in the analogous art teaches:
the rule set is a logit model (logit models for predicting [0055], [0048])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin, Wang, Takahashi and Katouzian to include a logit model as taught by Langheier. This is advantageous in determining a binary outcome such as disease status (Langheier [0055]).
Claims 12 and 19 recite substantially similar limitations as those already addressed in claim 5, and, as such are rejected for similar reasons as given above. 
Claims 6-7, 13-14 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lambin, Wang, Takahashi and Katouzian in further view of Fujimura (US Patent No. 6,904,163 B1).  
Regarding claim 6, Lambin, Wang, Takahashi and Katouzian teach the system of claim 1 as described above. 
Lambin further teaches:
wherein generating values for the set of […] assessment metrics for […] the patient comprises […] calculating an image feature difference value (calculating an image feature difference value by calculating the difference of the first image feature parameter value from the first image data at a first moment in time and the second image feature parameter value from the second image data at a second moment in time [0008], claim 1)
generating the values for the set of […] assessment metrics for the […] patient comprises […] calculating an image feature difference value (calculating an image feature difference value by calculating the difference of the first image feature parameter value from the first image data at a first moment in time and the second image feature parameter value from the second image data at a second moment in time [0008], claim 1)
Lambin does not teach:
coil metrics
coil metrics
[…] image of the coil […]
[…] image of the coil […]
[…] image of the coil […]
[…] image of the coil […]
However, Takahashi in the analogous art teaches:
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
coil metrics (volume and density of the coils used for embolization [0074], Table E3, [0066])
[…] image of the coil […] (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
[…] image of the coil […] (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
[…] image of the coil […] (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
[…] image of the coil […] (image of the aneurysm treated with coil embolization [0010], [0063]; image of aneurysm embolized with coils, Fig. 11, [0072], [0079])
Lambin and Takahashi do not teach:
generating values for assessment metrics for each of the set of patients
the second patient
the second patient
the second patient
However, Wang in the analogous art teaches:
generating values for assessment metrics for each of the set of patients (the characteristic parameters of the brain image regions are calculated for each of the sample sets of patients [0037])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
Lambin, Wang, Takahashi and Katouzian do not teach:
aligning the first image […] of the first patient from the first time with the second image of the coil of that first patient for the second time
aligning the first image […] of the […] patient from the first time with the second image […] of that […] patient for the second time
However, Fujimura in the analogous art teaches:
aligning the first image […] of the first patient from the first time with the second image […] of that first patient for the second time (aligning the first image with the second image, where the images of the patient taken at different times, and measuring a shift amount between the images, col. 3 lines 29-57, col. 2 lines 1-2)
aligning the first image […] of the […] patient from the first time with the second image […] of that […] patient for the second time (aligning the first image with the second image, where the images are taken at different times, and measuring a shift amount between the images, col. 3 lines 29-57, col. 2 lines 1-2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Lambin, Wang, Takahashi and Katouzian to include aligning the first image from the first time with the second image from the second time as taught by Fujimura. This is advantageous as it allows the images to be compared at a quicker speed, thus providing the doctor results in less time (Fujimura, col. 1 line 63 – col. 2 line 2; col 1 lines 18-24).
Regarding claim 7, Lambin, Wang, Takahashi, Katouzian and Fujimura teach the system of claim 6 as described above. 
Lambin does not teach:
wherein aligning the first image and the second image for the first patient comprises aligning the […] chest in the first image of the first patient with the […] chest in the second image of the first patient and (aligning the first image of the chest with the second image of the chest, where the images of the patient taken at different times, and measuring a shift amount between the images, col. 3 lines 29-57, col. 2 lines 1-2, col. 11 lines 8-21)
aligning the first image and the second image for the […] patient comprises aligning the […] chest in the first image of the second patient with the […] chest in the second image of the […] patient
However, Fujimura in the analogous art teaches:
wherein aligning the first image and the second image for the first patient comprises aligning the […] chest in the first image of the first patient with the […] chest in the second image of the first patient and (aligning the first image of the chest with the second image of the chest, where the images of the patient taken at different times, and measuring a shift amount between the images, col. 3 lines 29-57, col. 2 lines 1-2, col. 11 lines 8-21)
aligning the first image and the second image for the […] patient comprises aligning the […] chest in the first image of the second patient with the […] chest in the second image of the […] patient (aligning the first image of the chest with the second image of the chest, where the images of the patient taken at different times, and measuring a shift amount between the images, col. 3 lines 29-57, col. 2 lines 1-2, col. 11 lines 8-21)
Lambin and Fujimura do not teach:
the coil in the image
 the coil in the image
the coil in the image
the coil in the image
However, Takahashi in the analogous art teaches:
the coil in the image (image of the coils [0010], [0063])
the coil in the image (image of the coils [0010], [0063])
the coil in the image (image of the coils [0010], [0063])
the coil in the image (image of the coils [0010], [0063])
Lambin, Fujimura and Takahashi do not teach:
the second patient
the second patient
However, Wang in the analogous art teaches:
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
the second patient (severity scores are calculated using the model for an Alzheimer’s Disease patient and a Parkinson’s Disease patient [0040]-[0042])
Claims 13 and 20 recite substantially similar limitations as those already addressed in claim 6, and, as such are rejected for similar reasons as given above. 
Claims 14 and 21 recite substantially similar limitations as those already addressed in claim 7, and, as such are rejected for similar reasons as given above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Hogan (US 2017/0154422 A1) discloses a system for identifying bleeding in a patient. Reference Binning (US 2011/0268331 A1) discloses a system for generating image-based patient profiles from digital images. Reference Lee (US 2019/0130565 A1) discloses a method for processing medical images. Reference Upton (US 2020/0388037 A1) discloses a system for image analysis for scoring motion of a heart wall. Reference Sohn (US 2015/0023574 A1) discloses a method for providing medical image knowledge.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        
/JOHN P GO/Primary Examiner, Art Unit 3686